Orders, Supreme Court, Bronx County (John A. Barone, J.), entered on or about August 23, 2012 and September 17, 2012, which, in this action to quiet title to a condominium unit, to the extent appealed from as limited by the briefs, granted defendants’ motion to dismiss the complaint, unanimously affirmed, with costs.
Plaintiff, the winning bidder in a foreclosure action commenced by the condominium board to recover unpaid common charges, purchased the condominium unit subject to defendants’ prior mortgage, which was reduced to a judgment lien. The foreclosure proceeding’s notice of sale, judgment of foreclosure and referee’s deed expressly provided that the property at issue was being sold subject to the winning bidder’s payment of defendants’ mortgage lien; therefore, plaintiff is bound by those provisions (see Grand Pac. Fin. Corp. v Ashkenazi, 108 AD3d 425 [1st Dept 2013]; Cashin v Simek, 59 AD3d 657, 658 [2d Dept 2009]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Andrias, J.P., Sweeny, Acosta, Saxe and Clark, JJ.